 Case 1:18-cv-01259-RGA Document 40 Filed 08/07/19 Page 1 of 2 PageID #: 491




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

       Plaintiff,
                                                    Civil Action No. 1:18-cv-1259-RGA
               v.
                                                    JURY TRIAL DEMANDED
SMARTMATIC USA CORPORATION,

       Defendant.


                     STIPULATION TO MODIFY SCHEDULING ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the Court’s approval, that Paragraph

7.c. of the Scheduling Order (D.I. 23) is amended to extend by one week the time for Plaintiff

Election Systems & Software, LLC to serve its Initial Claim Chart upon Defendant Smartmatic USA

Corporation (from August 12, 2019 to August 19, 2019).

Dated: August 7, 2019


ROGOWSKI LAW LLC                                            DLA PIPER LLP (US)

By: _/s/ Patricia S. Rogowski _                             By: _/s/ Denise S. Kraft__________
Patricia Smink Rogowski (Bar No. 2632)                      Denise S. Kraft (Bar No. 2778)
501 Silverside Road, Suite 11                               Brian A. Biggs (Bar No. 5591)
Silverside Carr Executive Center                            1201 North Market Street, Suite 2100
Wilmington, DE 19809                                        Wilmington, DE 19801-1147
(302) 893-0048 (t)                                          (302) 468-5700 (t)
pat@rogowskilaw.com                                         denise.kraft@dlapiper.com
Attorney for Plaintiff,                                     brian.biggs@dlapiper.com
Maritz Holdings, Inc.                                       Attorneys for Defendant,
                                                            Smartmatic USA Corporation

Robert M. Evans, Jr.                                        Aaron Wainscoat
Kyle G. Gottuso                                             Timothy Lohse
Michael J. Hartley                                          Erin McLaughlin
STINSON LLP                                                 Harpreet Singh
770 Forsyth Boulevard, Suite 1100                           Larissa Bifano
St. Louis, MO 63105                                         Michael VanHandel
 Case 1:18-cv-01259-RGA Document 40 Filed 08/07/19 Page 2 of 2 PageID #: 492




(314) 863-0800 (t)                                     DLA PIPER LLP (US)
robert.evans@stinson.com                               2000 University Ave.
kyle.gottuso@stinson.com                               East Palo Alto, CA 94303
michael.hartley@stinson.com                            (650) 833-2000 (t)
                                                       Aaron.wainscoat@dlapiper.com
                                                       Timothy.lohse@dlapiper.com
                                                       Erin.mclaughlin@dlapiper.com
                                                       Harpreet.singh@dlapiper.com
                                                       Larissa.bifano@dlapiper.com
                                                       Michael.vanhandel@dlapiper.com



Approved and So Ordered this ______ day of _______________, 2019.


                                                 _______________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE




                                             2
